DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Sullivan does not disclose the individual components of a CNC being simulated.  This argument, when applied to the amended claims, is persuasive.  The newly introduced Chung reference is relied upon to disclose the amended features of the claims.  Examiner notes that when it is combined with Sullivan, simulation of these components is rendered obvious.  See the 35 USC 103 section below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US20140324211A1) in view of Chung (US20130253694A1).
Regarding Claim 12:
Sullivan teaches:
specifying a control program for controlling the industrial process, plant or machine for a simulation system, with the simulation system (¶62 During machining simulation, the elements of the cADF representation, i.e., the set of cells and the sets of distance fields within the set of cells, undergo changes in their types or states as the machining program is applied.)
determining control commands for the industrial process, plant or machine while the control program is being executed by a simulation program; (¶62 During machining simulation, the elements of the cADF representation, i.e., the set of cells and the sets of distance fields within the set of cells, undergo changes in their types or states as the machining program is applied.)
determining expected actual values of the industrial process, plant or machine on the basis of a model of the industrial process, plant or machine and taking the actual values into account in a simulation; (¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece, and outputs a simulated model 154, which can be stored in a memory 156. The processor 152 can render the stored simulated model 154 to render an image 158, which can be output to a display device 160.)
simulating a simulated control which comprises a plurality of virtual components which correspond to real components of the real control, and (Abstract, a subset of cells and a subset of distance fields forming the composite surface of the workpiece at time of the simulation by the intermediate machining instruction are identified using the associate and the intermediate representation of the workpiece is determined using the subset of cells and the subset of distance fields.)
real components NCK, PLC, and HMI of the real control, and (¶1 The invention relates generally to simulating NC machining; ¶37 which generates G-Codes 106 for controlling an NC machining machine. During NC machining, the G-Codes are input to an NC machining console 108, which processes each G-Code to produce a corresponding set of NC machine instructions 110. The NC machine instructions are input into an NC controller 112, which produces a set of motor control signals 114 to move a tool 116 relative to a workpiece 118 in order to machine the workpiece; ¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece; ¶37 an NC controller; ¶106 field programmable gate arrays (FPGAs); ¶38 The simulation system 150 can take as input; ¶108 a computer may have one or more input and output devices. These devices can be used, among other things, to present a user interface)
storing intermediate states for the individual virtual components (Abstract, ¶68 The intermediate representation of the workpiece is determined 640 using the subset of geometrical elements.; ¶74 This is because the order of the intermediate machining instruction allows considering the changes of the composite surface made by “older” machining instructions and ignoring changes made by “younger” machining instruction.; ¶76 the machining instruction that causes the cell to change from a boundary-type leaf cell to a intermediate-type cell)
storing intermediate states […] during the simulation and time-stamping the intermediate states; and (¶64 Various embodiments of the invention are based on a realization that if an intermediate machining instruction used for simulating the machining of the workpiece is associated with the composite surface at the time of simulating the machining by the intermediate machining instruction, then an intermediate representation of a workpiece corresponding to the intermediate instruction can be restored using the associated composite surface, which reduce or avoid the necessity to sequentially rewind the effects of the simulation back to the intermediate machining instruction; ¶68 In response to receiving a command to undo a simulation of the machining to the intermediate machining instruction, the method identifies 630 ...)
reloading a stored intermediate state into the simulation system at a later time and carrying out a simulation on the basis thereof; (¶68 In response to receiving a command to undo a simulation of the machining to the intermediate machining instruction, the method identifies 630 …)
wherein the control program is modified and/or wherein memory contents and/or system states are changed manually before the simulation is restarted. (¶10 Thus, it can be useful to be able to undo the simulated effects of a set of the machining instructions containing a defect and to replace them with an alternate set of the machining instructions that are free of defects. Furthermore, being able quickly undo to any arbitrary the machining instruction within the set of machining instructions enables locating the machining instruction responsible for the simulated defect. Therefore it can be desirable to have a capability to undo the simulated machining operations; ¶69 Various embodiments enable rapid and independent undo/redo operations for each stage of the simulation.)
Sullivan does not teach in particular:
simulating a simulated control which comprises a plurality of virtual components selected from a simulated numerical control kernel (NCK), a simulated programmable logic control (PLC) and a simulated human-machine interface (HMI) which correspond to real components NCK, PLC, and HMI of the real control, and
Chung teaches:
simulating a simulated control which comprises a plurality of virtual components selected from a simulated numerical control kernel (NCK), a simulated programmable logic control (PLC) and a simulated human-machine interface (HMI) which correspond to real components NCK, PLC, and HMI of the real control, and (Abstract, an HMI unit which receives a tool path part program … an NC kernel unit which interprets the part program inputted to the HMI unit for each processing block … a simulator unit which simulates the part program for each processing block; ¶12 introducing a special G code, which may command operation and stop of the present disclosure, to an NC kernel unit; ¶14 the simulator unit (400) may simulate the part program in three dimensions for each processing block interpreted by the NC kernel unit (200).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the NCK/HMI components and associaed simulations of Chung to the system of Sullivan, including using the suggested FPGA implementation of Sullivan (¶37 and ¶106) for the controller, in order to increase efficiency of a processing program for a 3D simulator and tool path modification tool (¶19, Chung).

Regarding Claim 14:
Sullivan teaches:
wherein the virtual components store the intermediate states component-internally. (Abstract, ¶68 The intermediate representation of the workpiece is determined 640 using the subset of geometrical elements.; ¶74 This is because the order of the intermediate machining instruction allows considering the changes of the composite surface made by “older” machining instructions and ignoring changes made by “younger” machining instruction.; ¶76 the machining instruction that causes the cell to change from a boundary-type leaf cell to a intermediate-type cell)

Regarding Claim 15:
Sullivan teaches:
specifying for the simulation system industrial process, plant or machine parameters for matching the model of the industrial process, plant or machine to the real industrial process, real plant or real machine. (¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece, and outputs a simulated model 154, which can be stored in a memory 156.)

Regarding Claim 16:
Sullivan teaches:
for simulating a numerical control for processing a workpiece by a machine tool. (¶5 The motions are typically implemented using numerical control programming language, also known as preparatory code or G-Codes, see the following standards RS274D and DIN 66025/ISO 6983.; ¶38 The simulation system 150 can take as input either the G-Codes 106; ¶19 Yet another embodiment discloses a numerically controlled (NC) machining simulation system, including a memory storing a computer aided design (CAD) model of a workpiece)

Regarding Claim 17:
Sullivan teaches:
a control program configured to control the industrial process, plant or machine, said simulation system being configured to: (¶62 During machining simulation, the elements of the cADF representation, i.e., the set of cells and the sets of distance fields within the set of cells, undergo changes in their types or states as the machining program is applied.)
and further comprising a simulated control comprising a plurality of virtual components which correspond to real components of the real control, (Abstract, a subset of cells and a subset of distance fields forming the composite surface of the workpiece at time of the simulation by the intermediate machining instruction are identified using the associate and the intermediate representation of the workpiece is determined using the subset of cells and the subset of distance fields.)
real components NCK, PLC, and HMI of the real control, and (¶1 The invention relates generally to simulating NC machining; ¶37 which generates G-Codes 106 for controlling an NC machining machine. During NC machining, the G-Codes are input to an NC machining console 108, which processes each G-Code to produce a corresponding set of NC machine instructions 110. The NC machine instructions are input into an NC controller 112, which produces a set of motor control signals 114 to move a tool 116 relative to a workpiece 118 in order to machine the workpiece; ¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece; ¶37 an NC controller; ¶106 field programmable gate arrays (FPGAs); ¶38 The simulation system 150 can take as input; ¶108 a computer may have one or more input and output devices. These devices can be used, among other things, to present a user interface)
determine control commands for the industrial process, plant or machine while the control program is being executed by a simulation program, (¶62 During machining simulation, the elements of the cADF representation, i.e., the set of cells and the sets of distance fields within the set of cells, undergo changes in their types or states as the machining program is applied.)
determine expected actual values of the industrial process, plant or machine on the basis of a model of the industrial process, plant or machine and taking the actual values into account in a simulation; (¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece, and outputs a simulated model 154, which can be stored in a memory 156. The processor 152 can render the stored simulated model 154 to render an image 158, which can be output to a display device 160.)
simulate the simulated control and (Abstract, ¶68 The intermediate representation of the workpiece is determined 640 using the subset of geometrical elements.; ¶74 This is because the order of the intermediate machining instruction allows considering the changes of the composite surface made by “older” machining instructions and ignoring changes made by “younger” machining instruction.; ¶76 the machining instruction that causes the cell to change from a boundary-type leaf cell to a intermediate-type cell)
store intermediate states for the individual virtual components (¶64 Various embodiments of the invention are based on a realization that if an intermediate machining instruction used for simulating the machining of the workpiece is associated with the composite surface at the time of simulating the machining by the intermediate machining instruction, then an intermediate representation of a workpiece corresponding to the intermediate instruction can be restored using the associated composite surface, which reduce or avoid the necessity to sequentially rewind the effects of the simulation back to the intermediate machining instruction; ¶68 In response to receiving a command to undo a simulation of the machining to the intermediate machining instruction, the method identifies 630 ...)
store intermediate states [...] during the simulation and time-stamp the intermediate states; and (¶64 Various embodiments of the invention are based on a realization that if an intermediate machining instruction used for simulating the machining of the workpiece is associated with the composite surface at the time of simulating the machining by the intermediate machining instruction, then an intermediate representation of a workpiece corresponding to the intermediate instruction can be restored using the associated composite surface, which reduce or avoid the necessity to sequentially rewind the effects of the simulation back to the intermediate machining instruction; ¶68 In response to receiving a command to undo a simulation of the machining to the intermediate machining instruction, the method identifies 630 ...)
reload a stored intermediate state into the simulation system at a later time and carry out a simulation on the basis thereof; (¶68 In response to receiving a command to undo a simulation of the machining to the intermediate machining instruction, the method identifies 630 …)
wherein the control program is modifiable and/or wherein memory contents and/or system states are changeable manually prior to a restart of the simulation. (¶10 Thus, it can be useful to be able to undo the simulated effects of a set of the machining instructions containing a defect and to replace them with an alternate set of the machining instructions that are free of defects. Furthermore, being able quickly undo to any arbitrary the machining instruction within the set of machining instructions enables locating the machining instruction responsible for the simulated defect. Therefore it can be desirable to have a capability to undo the simulated machining operations; ¶69 Various embodiments enable rapid and independent undo/redo operations for each stage of the simulation.)
Sullivan does not teach in particular:
simulating a simulated control which comprises a plurality of virtual components selected from a simulated numerical control kernel (NCK), a simulated programmable logic control (PLC) and a simulated human-machine interface (HMI) which correspond to real components NCK, PLC, and HMI of the real control, and
Chung teaches:
simulating a simulated control which comprises a plurality of virtual components selected from a simulated numerical control kernel (NCK), a simulated programmable logic control (PLC) and a simulated human-machine interface (HMI) which correspond to real components NCK, PLC, and HMI of the real control, and (Abstract, an HMI unit which receives a tool path part program … an NC kernel unit which interprets the part program inputted to the HMI unit for each processing block … a simulator unit which simulates the part program for each processing block; ¶12 introducing a special G code, which may command operation and stop of the present disclosure, to an NC kernel unit; ¶14 the simulator unit (400) may simulate the part program in three dimensions for each processing block interpreted by the NC kernel unit (200).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the NCK/HMI components and associaed simulations of Chung to the system of Sullivan, including using the suggested FPGA implementation of Sullivan (¶37 and ¶106) for the controller, in order to increase efficiency of a processing program for a 3D simulator and tool path modification tool (¶19, Chung).

Regarding Claim 19:
Sullivan teaches:
wherein the intermediate states are stored component-internaily by the virtual components. (Abstract, ¶68 The intermediate representation of the workpiece is determined 640 using the subset of geometrical elements.; ¶74 This is because the order of the intermediate machining instruction allows considering the changes of the composite surface made by “older” machining instructions and ignoring changes made by “younger” machining instruction.; ¶76 the machining instruction that causes the cell to change from a boundary-type leaf cell to a intermediate-type cell)

Regarding Claim 20:
Sullivan teaches:
receive specified industrial process, plant, or machine parameters for matching the model of the industrial process, plant or machine to the real process, real plant or real machine. (¶38 The simulation system 150 can take as input either the G-Codes 106 generated by the computer aided manufacturing system 104, or the NC machine instructions 110 generated by the NC console 108. The input to the simulation system is accessed by a processor 152, which simulates machining of the workpiece, and outputs a simulated model 154, which can be stored in a memory 156.)

Regarding Claim 21:
Sullivan teaches:
simulate a numerical control for the processing of a workpiece by a machine tool. (¶5 The motions are typically implemented using numerical control programming language, also known as preparatory code or G-Codes, see the following standards RS274D and DIN 66025/ISO 6983.; ¶38 The simulation system 150 can take as input either the G-Codes 106; ¶19 Yet another embodiment discloses a numerically controlled (NC) machining simulation system, including a memory storing a computer aided design (CAD) model of a workpiece)

Regarding Claim 22:
Sullivan teaches:
The method of claim 11, as described above.
Sullivan further teaches:
A data medium having stored thereon a control program for carrying out a simulation method as claimed in claim 11. (¶19 Yet another embodiment discloses a numerically controlled (NC) machining simulation system, including a memory storing a computer aided design (CAD) model of a workpiece)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128